Citation Nr: 1542024	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2011, the Board remanded the claim for further development.  Thereafter, in January 2014, the Board denied the Veteran's claim.  He appealed, and in an August 2014 Order, the United States Court of Appeals for Veterans Claims set aside the Board's decision and remanded the matter for further consideration consistent with a Joint Motion for Remand.  This matter was again before the Board in May 2015, at which time it was remanded for further development.


FINDINGS OF FACT

1.  A right hip disability was not manifest during active service or within one year of separation from service, and is not otherwise related to service.

2.  A right hip disability is not caused or aggravated by service-connected left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a right hip disability that is due to disease or injury that was incurred in or aggravated by service; and right hip arthritis did not manifest to a compensable degree within one year following separation from service, and a right hip disability is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2006 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). 

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show no treatment, diagnosis, or complaints regarding any right hip disability.  At the time of his September 1970 separation examination, the Veteran was noted to have a normal clinical evaluation of the lower extremities, spine, and other musculoskeletal system.  No right hip problems were noted.  

At a September 1971 VA special orthopedic examination, physical examination found that the Veteran was able to sustain his weight independently on each leg and flex each hip 120 degrees.  The examination did not find any right hip complaints.

The first treatment shown in the record for a right hip disability was in November 2003, when the Veteran went to the emergency room with a sudden onset of right hip pain while driving.  The diagnosis was acute right leg strain.  A November 2003 Genesys Regional Medical Center radiology report shows that there was a small bone spur off of the roof of the right acetabuli, and the Veteran had degenerative changes of both hips.

In August 2005, a VA examiner noted the Veteran reported a fairly constant left ankle pain between two and three out of ten.  He reported that his activities of daily living and work were not affected.  He reported no history of instability, that he did not use any device or brace, and that he occasionally took pain medication.  The report shows a normal left ankle and foot upon examination.

A September 2007 X-ray report shows mild degenerative changes in the right hip.  There was no evidence of acute bony injury, dislocation, or subluxation. 

In September 2007, after reviewing the claims file and examining the Veteran, a VA examiner noted the Veteran's complaints of a painful left ankle.  Physical evaluation of the right hip showed normal alignment.  The legs were equal lengths.  The examiner noted a review of X-rays of the left ankle, right knee, and right hip, and found no evidence of any traumatic pathology.  The examiner noted there was no evidence of arthritis or any residual of fracture.  The examiner opined that the current right hip condition was not due to the service-connected left ankle condition.  The examiner further noted there was no diagnosable clinical condition in the right hip or right knee at that time, and thus, no relationship with the service-connected left ankle could be established.

In a November 2007 addendum, the same examiner as the September 2007 VA examination, stated it appeared that the x-ray report as noted on September 2007 was not correct.  The examiner indicated a personal review of the examination report and not relying on another person's interpretation.  The examiner again concluded that the Veteran's right hip had no arthritis and therefore, no relation to the service-connected left ankle could be established.

A December 2011 VA examination report shows mild right hip arthritis.  The Veteran reported the right hip started hurting 10 years prior after doing some yard work with no trauma or injury.  Physical examination revealed right hip flexion to 50 degrees compared to left hip flexion to 90 degrees.  The examiner opined that the right hip arthritis was less likely than not proximately due to or result of a service-connected condition.  The examiner noted a review of the claim file.  The examiner explained there was no current biomechanical relationship between the right hip and left ankle and those areas were separate anatomic areas.  The examiner noted a review of the September 2007 X-rays and the current right hip x-rays with INSITE.  The examiner found the right hip joint was unchanged between the two sets of radiographs and showed early and minimal arthritic changes.  

In December 2014, a VA examiner noted a review of the claims file, and opined that the right hip pain was less likely than not proximately due to or the result of the service connection left ankle disability.  The examiner stated agreement with the opinion provided by the December 2011 VA examiner that there was no biomechanical relationship between the right hip and the left ankle and those areas being separate anatomic areas.  Further, the examiner stated that pain in the left ankle would not cause the right hip to develop degenerative changes.  The examiner concluded that it was not probable that the current right hip condition was in direct relationship to the service-connected left ankle condition.

In June 2015, after reviewing the claims file, a VA examiner opined the Veteran's right hip condition remained less likely than not to be due to or aggravated as a result of the service-connected left ankle disability.  The rationale was that there remained no current biomechanical relationship between the right hip and left ankle and the areas were separate anatomic areas.  The examiner explained that there had been no new evidence presented to make any additional associations between the service-connected left ankle, altered gait, and any current right hip condition.  The examiner stated that while it had further been established that the Veteran had both clinical and radiologic evidence of mild degenerative changes to the right hip, there appeared to be no significant changes noted to prior X-ray examination.  The examiner also noted that a review of recent foot, knee, and spine X-rays all demonstrated widespread osteoarthritis that was consistent with an age related degenerative process of multiple joints. 

Considering the evidence of record, the Board finds that service connection must be denied.

Initially, a right hip disability was not shown to have begun in service.  No chronic disability, such as arthritis of the right hip, was shown to have manifested in service or within a year of service.  The earliest indication of any right hip condition was in 2003.  Thus, the evidence does not show that right hip arthritis manifested to a degree of 10 percent or more within one year of separation from service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, the weight of the competent and probative evidence of record demonstrates that no right hip disability began until many years after service, and any right hip disability is not related to the Veteran's service or service-connected left ankle disability in any other way.  The most probative competent medical opinion is that of the June 2015 VA examiner.  The examiner acknowledged the Veteran's contention that right hip arthritis was caused by a service-connected left ankle disability and reviewed the evidence of record.  The examiner is competent to provide an opinion.  Moreover, the examiner has presented credible statements,  supported by the medical evidence, the Veteran's lay statements, and a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board finds the examiner's opinion to be the most persuasive evidence.

In regard to direct service connection, there is no evidence of a right hip disability in service, and the Veteran does not allege any right hip disability during service.  In regard to service connection as secondary to the service-connected left ankle disability, numerous VA examiners have indicated that it is less likely than not that the left ankle disability caused a right hip disability.  Furthermore, the June 2015 VA examiner found that the Veteran's left ankle disability, to include any altered gait, does not aggravate the Veteran's right hip.  The June 2015 VA examiner explained that is no biomechanical relationship between the right hip and left ankle and noted that those areas are separate anatomic areas.  There is no competent medical opinion in conflict with the conclusions reached by the June 2015 VA examination.  The June 2015 VA examiner completely and persuasively opined that the Veteran's right hip arthritis was not caused by or aggravated by a left ankle disability.  In light of the above, the June 2015 VA opinion is afforded a high probative value and weight.

The Board finds the Veteran's assertions that his right hip disability is related to his service-connected left ankle disability to be of a lower probative value.  The Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that to establish an etiological relationship is a medical opinion that requires medical training or expertise and that the Veteran's statements are not competent evidence of etiology.  However, even assuming the Veteran's competence in providing an etiological opinion as to his right hip pain, his opinion that right hip pain is related to a service-connected left ankle disability and an altered gait holds less probative weight than the findings and opinion of a trained medical professional, such as the June 2015 VA examiner.  The lack of right hip complaints in service and the remote post-service onset of symptoms is evidence that substantially lessons the probative value of the history the Veteran provided as to the etiology of the right hip disability.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran has never reported that any medical professional has told him that right hip arthritis is related to the service-connected left ankle disability or any altered gait.  The Veteran has not submitted any competent evidence to support the claim.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service or any service-connected disability.

As the preponderance of the evidence is against the claim, service connection for a right hip disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a right hip disability, to include as secondary to a left ankle disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


